Citation Nr: 0106855	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  97-22 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for depression, 
secondary to the veteran's service-connected 
glomerulonephritis with hypertension.

2.  Entitlement to restoration of a 60 percent disability 
rating for glomerulonephritis with hypertension, currently 
evaluated as 30 percent disabling.

3.  Entitlement to a separate rating for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARINGS ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from January 1964 to February 
1968.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating actions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Reno, Nevada.

Initially, the Board notes that the veteran also perfected 
her appeal as to the issue of entitlement to service 
connection for anemia, secondary to her service-connected 
glomerulonephritis with hypertension.  However, at her 
November 2000 hearing before a traveling Member of the Board, 
the veteran's service representative indicated that that 
issue had been withdrawn.  The Board also notes, upon review 
of the procedural development of the veteran's appeal, that 
evaluation of the veteran's service-connected 
glomerulonephritis has been framed as entitlement to an 
increased evaluation.  In this respect, though, the Board 
finds that the issue on appeal, given18
 the RO's September 1996 reduction in the assigned evaluation 
from 60 to 30 percent, is entitlement to restoration of a 60 
percent evaluation.  In light of the above, therefore, the 
issues on appeal and before the Board for consideration are 
as framed on the title page of this decision.

Service connection for glomerulonephritis was granted in an 
August 1973 rating decision, and a 10 percent evaluation was 
initially assigned, as provided for under Diagnostic Code 
7502.  This evaluation was increased to 30 percent in a March 
1977 rating decision.  In an August 1994 rating decision, the 
RO increased the veteran's evaluation to 60 percent, to 
include moderate to severe hypertension.  In May 1996, the RO 
proposed to reduce the veteran's evaluation from 60 to 30 
percent.  The veteran voiced her disagreement with this 
action, but in a September 1996 rating decision, the RO 
effectuated the reduction to 30 percent, effective December 
1, 1996.  The veteran then filed this appeal.

The veteran has not asserted procedural defects in the RO's 
reduction of her disability rating.  See 38 C.F.R. § 3.105(e) 
(2000).  Rather, the veteran has asserted that the clinical 
evidence of record mischaracterizes the severity of her 
disability and that she continues to be entitled to a 60 
percent evaluation.  Upon review of the procedural 
development documented in the veteran's claims file, the 
Board also finds no procedural defects in the RO's actions.  
As such, the Board's analysis will focus on the clinical 
evidence of record, the applicable schedular criteria, and 
the propriety of both a 30 percent evaluation and a 60 
percent evaluation.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal as to all three issues has been 
obtained.

2.  The evidence of record is in equipoise as to whether the 
veteran's depression is aggravated (worsened) by her service-
connected glomerulonephritis with hypertension.

3.  Hypertension is addressed and considered in evaluation of 
the veteran's glomerulonephritis.

4.  The veteran's hypertension is not a separate and distinct 
disability, for which secondary service connection can be 
established.

5.  Prior to March 1996, the veteran's glomerulonephritis 
with hypertension included chronic renal insufficiency and 
proteinuria, and her hypertension could be out of control, 
with both high and normal readings.

6.  Subsequent to March 1996, the veteran's 
glomerulonephritis with hypertension included proteinuria, 
and her hypertension could be out of control, with both high 
and normal readings.


CONCLUSIONS OF LAW

1.  The veteran's depression is aggravated by her service-
connected glomerulonephritis with hypertension.  38 U.S.C.A. 
§ 5107 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 3.310 
(2000); Allen v. Brown, 7 Vet. App. 439 (1995).

2.  Hypertension is not a separate and distinct disability, 
for which secondary service connection may be established. 
38 C.F.R. §§  3.310(a), 4.115, 4.115a, 4.115b (2000).

3.  The criteria for entitlement to restoration of a 60 
percent evaluation for the veteran's glomerulonephritis with 
hypertension have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.344, 4.1, 4.7, 4.104, Diagnostic Code 
7101, and 4.115b, Diagnostic Code 7502 (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to secondary service connection

I.  Pertinent Law and Regulations

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (2000).  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  Id.  

Where aggravation of a nonservice-connected disorder is 
proximately due to or the result of a service-connected 
disability, the veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995) (emphasis added).

Where there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); see also Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

II.  Factual Background

With respect to the issue of entitlement to service 
connection for depression, secondary to the veteran's 
service-connected glomerulonephritis, the pertinent evidence 
of record consists of the veteran's VA treatment records 
(dated from January 1977 to October 2000), a December 1993 VA 
general medical examination, a March 1999 VA mental disorders 
examination, a September 1999 statement from one of the 
veteran's VA physicians, the veteran's testimony at both her 
September 1999 RO hearing and at her November 2000 hearing 
before a traveling Member of the Board, and lay statements 
submitted by the veteran in support of her claim.

The veteran's VA treatment records reflect the diagnosis of 
major depression and document supportive therapy and 
medication management.  Symptoms were reported by the veteran 
in connection with her divorce, in connection with work 
conflicts, and in connection with her separation from her ill 
son.

The December 1993 VA general medical examination indicates 
that the veteran's hypertension was connected to her kidney 
problems.

The March 1999 VA mental disorders examination reflects the 
veteran's reports of a lot of stress at work and her reports 
of having been molested as a child.  Subsequent to mental 
status examination, the Axis I diagnosis was major 
depression, severe and recurrent, and the Axis III diagnosis 
was, in part, hypertension.  The examiner commented that the 
veteran's history and mental status examination were 
consistent with the diagnosis of major depression.  The 
examiner also commented that it was not clear whether the 
veteran's depression was secondary to her hypertensive 
medication.  He noted that the veteran had a history of 
depression that went back six years, with some remissions and 
relapses over that time.  It was possible that the veteran's 
hypertension might have contributed some, most likely 
minimally, to her depressive symptoms.  The examiner was 
unable to determine the percentage of how much of the 
veteran's depression might be related to the antihypertensive 
medications and how much might be primary major depressive 
syndrome.

The September 1999 statement from one of the veteran's VA 
physicians, Dr. D. I. D., indicates that he was the veteran's 
primary care provider.  Dr. D. I. D. stated that the 
veteran's active medical problems included rheumatoid 
arthritis, hypertension, post-streptococcal 
glomerulonephritis (kidney problem), carpal tunnel syndrome, 
and depression.  These were all chronic problems.  However, 
the veteran's major problem was currently depression.  The 
veteran had much worry and concern about her chronic medical 
problems, and this worsened her depression.  Dr. D. I. D. 
believed that the veteran's concerns about her underlying 
medical conditions contributed to her depression.

At the veteran's September 1999 RO hearing, her service 
representative argued that the medication the veteran took 
for treatment of her kidney condition with hypertension 
affected her mental state and caused depression.  (Transcript 
(T.) at 1).

At her November 2000 hearing before a Member of the Board, 
the veteran's son testified that he did not believe that his 
illness contributed to his mother's depression.  (T. at 4).  
The veteran herself also testified that she was not depressed 
because of her son's illness.  Id.  The veteran also said 
that she had never been treated for depression secondary to 
child abuse.  (T. at 5).  She had, however, been treated for 
depression secondary to her hypertension.  Id.  

With respect to the issue of entitlement to service 
connection for hypertension, secondary to the veteran's 
service-connected glomerulonephritis, the veteran's service 
representative stated at the November 2000 hearing before a 
traveling Member of the Board that the veteran either sought 
an increased evaluation for her glomerulonephritis, which 
incorporated consideration of the veteran's hypertension, or 
the veteran wanted a separate evaluation for her 
hypertension.  (T. at 9).  The veteran sought the maximum 
benefit available.  Id.

Applicable VA schedular criteria provide for rating chronic 
nephritis as renal dysfunction.  38 C.F.R. Part 4, § 4.115b, 
Diagnostic Code 7502 (Nephritis, chronic).  In turn, 
38 C.F.R. Part 4, § 4.115a (Renal dysfunction) provides for 
evaluation based, in part, on hypertension, which is either 
noncompensable or at least 10 or at least 40 percent 
disabling, as established under 38 C.F.R. Part 4, Diagnostic 
Code 7101 (Hypertensive vascular disease).

III.  Analysis

Upon review of the evidence of record and applicable case 
law, see Allen v. Brown, supra, the Board finds the evidence 
of record in equipoise as to whether the veteran's depression 
is aggravated by her service-connected glomerulonephritis 
with hypertension.  Accordingly, secondary service connection 
pursuant to Allen v. Brown is granted for the veteran's 
depression.

Initially, in this instance, the Board notes that the veteran 
has consistently asserted that the benefit sought on appeal 
is secondary service connection, as her depression is caused 
by or related to her glomerulonephritis with hypertension.  
As such, the Board has not considered and addressed the law 
and evidence of record pertaining to establishment of direct 
service connection.  Cf. Schroeder v. West, 212 F.3d 1265 
(Fed. Cir. 2000). 

Rather, as discussed above, the Board has considered and 
addressed whether the veteran's nonservice-connected disorder 
(depression) is aggravated by her service-connected 
disability (in this case, his glomerulonephritis with 
hypertension).  See Allen v. Brown, supra.  If so, then the 
veteran is to be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to aggravation.  Id.

Here, with respect to evidence against the veteran's claim, 
the Board notes that the veteran's VA treatment records 
discuss the veteran's depression only within the context of 
her divorce, work conflicts, and separation from her ill son.  
The veteran's hypertension is not referenced.  Also, upon VA 
examination in March 1999, the examiner commented that it was 
not clear whether the veteran's depression was secondary to 
her hypertensive medication, as she had a history of 
depression that went back six years, with some remissions and 
relapses over that time.  

With respect to evidence in support of the veteran's claim, 
the Board notes that the September 1999 statement from the 
veteran's primary care provider at the VA indicates that the 
veteran had much worry and concern about her chronic medical 
problems, which worsened her depression, and that the 
veteran's concerns about her underlying medical conditions, 
which included hypertension and glomerulonephritis, 
contributed to her depression.  Additionally, as to the March 
1999 VA mental disorders examination, the Board notes that 
the examiner did allow for the possibility that the veteran's 
hypertension might have contributed to some degree to her 
depressive symptoms, although most likely minimally.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that it is the Board's duty to determine the 
credibility and weight of evidence.  Wood v. Derwinski, 
1 Vet. App. 190 (1991).  While the Board may not ignore the 
opinion of a physician, it is certainly free to discount the 
credibility of that physician's statement.  Sanden v. 
Derwinski, 2 Vet. App. 97 (1992).  Greater weight may be 
placed on one physician's opinion than another's depending on 
factors such as reasoning employed by the physicians and 
whether or not and the extent to which they reviewed prior 
clinical records and other evidence, Gabrielson v. Brown, 
7 Vet. App. 36, 40 (1994), and an opinion may be discounted 
if it materially relies on a layperson's unsupported history 
as the premise for the opinion.  Wood v. Derwinski, 1 Vet. 
App. 190, 191-192 (1991).  In this case, the Board finds that 
the evidence of record is in equipoise, with probative 
evidence both for and against the claim.  In such cases, the 
benefit of the doubt is for application.  See 38 U.S.C.A. 
§ 5107(b).  Therefore, in light of the above, the veteran's 
appeal as to this issue is granted, pursuant to the holding 
in Allen v. Brown, supra.

With respect to the issue of a separate service-connected 
rating for hypertension, the Board finds in this instance 
that the veteran's hypertension is not a separate and 
distinct disability, for which secondary service connection 
may be established.  Rather, it is considered and provided 
for in connection with evaluation of the veteran's 
glomerulonephritis, as shown in the applicable VA schedular 
criteria.  See 38 C.F.R. Part 4, §§ 4.115, 4.115a, 4.115b.  
The evaluation of the same manifestation under different 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (2000).  

Alternatively, the Board stresses to the veteran that the 
record contains no clinical evidence suggesting or showing 
that the veteran's hypertension is unrelated to her service-
connected glomerulonephritis and, as such, warrants a 
separate evaluation as a distinct disability.  Indeed, it was 
noted in the December 1993 VA general medical examination 
that the veteran's hypertension was connected to her kidney 
problems.  Further, the record also contains no lay evidence 
suggesting or showing that the veteran's hypertension is 
unrelated to her service-connected glomerulonephritis and, as 
such, warrants a separate evaluation as a distinct 
disability.  In this regard, the Board stresses that the 
veteran's service representative specifically stated at the 
veteran's November 2000 hearing before a traveling Member of 
the Board that the veteran simply sought to maximize the 
benefits received.  If the veteran's hypertension was 
considered in connection with rating her glomerulonephritis, 
and her disability rating was increased to 60 percent, that 
would satisfy the veteran.

Therefore, in light of the above and pursuant to the Board's 
decision below as to restoration of the veteran's 60 percent 
evaluation for glomerulonephritis with hypertension, the 
issue of entitlement to secondary service connection for 
hypertension as a separately ratable entity is denied.

Entitlement to restoration of a 60 percent disability rating

I.  Pertinent Law, Regulations, and Criteria

Disability ratings are based, as far as practicable, upon the 
average impairment of earning capacity attributable to 
specific injuries.  38 U.S.C.A. § 1155;
38 C.F.R. § 4.1.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  
38 C.F.R. § 4.1.  In evaluating the severity of a particular 
disability, it is essential to consider its history.  
38 C.F.R. §§ 4.1, 4.2 (2000).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. Part 
4, § 4.7 (2000).

VA regulation permits reduction of an assigned disability 
rating where it can be demonstrated, through the issuance by 
the RO of a proposal setting forth all material facts and 
reasons for a reduction, that such an action is warranted.  
38 C.F.R. § 3.105(e) (2000).  Set guidelines are to be 
implemented, so as to produce the greatest degree of 
stability of disability ratings, consistent with the laws and 
regulations governing disability compensation.  38 C.F.R. 
§ 3.344 (2000).  VA regulation directs the RO to reflect the 
following considerations in their reduction determinations: 
whether the most recent examination is full and complete, 
when compared to prior examinations upon which payments were 
authorized or continued; whether, in instances where a 
reduction involves a disease subject to temporary or episodic 
improvement, the evidence of record is such as to warrant the 
reduction based on the results of one examination; and 
whether evidence of material improvement in the physical or 
mental condition of the veteran indicates a reasonable 
certainty that such improvement will be maintained under the 
ordinary conditions of life.  Id.

As to the above, however, the Board notes that under 
38 C.F.R. § 3.344(c) (2000), the pertinent disability rating 
must have continued for five years or more before the 
criteria in paragraphs (a) and (b) of that section become 
applicable.  Here, since the 60 percent evaluation was 
assigned effective October 1993, and reduced to 
30 percent, effective December 1996, it had not been in 
effect for the requisite period of time.  As such, the 
provisions of 38 C.F.R. § 3.344(a) and (b) are not directly 
applicable in this instance.

The veteran's glomerulonephritis is addressed by the 
schedular criteria applicable to evaluating the genitourinary 
system.  See 38 C.F.R. Part 4, § 4.115b (2000).  
Specifically, Diagnostic Code 7502 provides for rating 
chronic nephritis as renal dysfunction.  Id.  In turn, 
38 C.F.R. § 4.115a provides for a noncompensable evaluation 
where there is evidence of albumin and casts with a history 
of nephritis or where hypertension is noncompensable under 
Diagnostic Code 7101.  A 30 percent evaluation is warranted 
where there is evidence of albumin constant or recurring with 
hyaline and granular casts or red blood cells, or where there 
is evidence of transient or slight edema, or where 
hypertension is at least 10 percent disabling under 
Diagnostic Code 7101.  A 60 percent evaluation is warranted 
where there is evidence of constant albuminuria with edema, 
or where there is evidence of a definite decrease in kidney 
function, or where hypertension is at least 40 percent 
disabling under Diagnostic Code 7101.  An 80 percent 
evaluation is warranted where there is evidence of persistent 
edema and albuminuria with BUN 40 to 80mg%, or where creatine 
is 4 to 8mg%, or where there is evidence of generalized poor 
health that is characterized by lethargy, weakness, anorexia, 
weight loss, or limitation of exertion.  A maximum 100 
percent evaluation is warranted where regular dialysis is 
required, or where more than sedentary activity is precluded 
from one of the following: persistent edema and albuminuria, 
BUN more than 80mg%, or creatinine more than 8mg%, or a 
markedly decreased function of kidney or other organ systems, 
especially cardiovascular.

With respect to evaluation of hypertension, prior to January 
12, 1998, Diagnostic Code 7101 provided for a 10 percent 
evaluation where diastolic pressure was predominantly 100 or 
more.  38 C.F.R. Part 4, § 4.104, Diagnostic Code 7107 (prior 
to January 12, 1998). A 20 percent evaluation was warranted 
where diastolic pressure was predominantly 110 or more with 
definite symptoms.  Id.  A 40 percent evaluation was 
warranted where diastolic pressure was predominantly 120 or 
more with moderately severe symptoms.  Id.  A maximum 60 
percent evaluation was warranted where diastolic pressure was 
predominantly 130 or more with severe symptoms.  Id.  It was 
noted that when continuous medication was necessary for 
control of hypertension, with a history of diastolic blood 
pressure predominantly 100 or more, a minimum rating of 10 
percent was to be assigned.  Id.

Currently, Diagnostic Code 7101 provides for a 10 percent 
evaluation where diastolic pressure is predominantly 100 or 
more, or where systolic pressure is predominantly 160 or 
more, or where there is a history of diastolic pressure 
predominantly 100 or more that requires continuous medication 
for control.  38 C.F.R. Part 4, § 4.104, Diagnostic Code 7101 
(as of January 12, 1998).  A 20 percent evaluation is 
warranted where diastolic pressure is predominantly 110 or 
more, or where systolic pressure is predominantly 200 or 
more.  Id.  A 40 percent evaluation is warranted where 
diastolic pressure is predominantly 120 or more.  Id.  A 
maximum 60 percent evaluation is warranted where diastolic 
pressure is predominantly 130 or more.  Id.  A note provides 
that hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  For purposes of this section, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater, with a diastolic blood 
pressure of less than 90mm.  Id.

II.  Factual Background

Historically, private medical records (dated from January 
1992 to January 1993) reflect the diagnoses of 
glomerulonephritis and hypertension.  The veteran's blood 
pressure was 122/88 in January 1993.

VA treatment records (dated in October 1993) reflect the 
veteran's history of hypertension and a blood pressure 
reading of 150/100.

A December 1993 VA general medical examination indicates that 
the veteran's blood urea and creatinine had been relatively 
stable and normal for a number of years.  The only continuing 
laboratory problem relating to the veteran's kidneys was 
proteinuria.  The veteran had had no recent kidney 
infections, and there were no ultrasound studies discerning 
the size of the veteran's kidneys.  It was noted that the 
veteran's hypertension had been managed by various VA clinics 
and that currently she took Atenolol.  Her dose had recently 
been elevated, because the medication had not been performing 
adequately.  The veteran's blood pressure reading had been 
170/110 on the first reading, 170/120 on the second reading, 
and 170/115 on the third reading.  The pertinent diagnoses 
were glomerulonephritis, with the only abnormality noted 
being persistent proteinuria, as blood urea nitrogen and 
creatinine were within normal limits; and hypertension 
believed to be secondary to kidney problems, currently out of 
control; the veteran was being referred to the Hypertensive 
Clinic for more adequate monitoring.

VA treatment records (dated from February to May 1995) 
reflect readings of 154/88, 156/93, 160/100, 150/89, and 
154/104.

A March 1996 VA nephritis examination reflects the examiner's 
statement that the claims file was not available for review, 
although the veteran reported that she was being followed for 
her hypertension in either the Arthritis Clinic or the 
Women's Clinic.  The veteran also reported that she currently 
took Atenolol for control of her blood pressure.  The 
examiner noted that there were indications that the veteran's 
blood pressure had been high, in the moderately high range, 
in the past.  However, there had also been readings that were 
within normal limits.  A review of the veteran's laboratory 
work revealed that the veteran's BUN and creatinine levels 
had been stable, and there were no indications of decreasing 
functioning of the kidney.  There was, though, a slight 
degree of proteinuria in the veteran's urinalysis.  The 
examiner noted that he got extremely high blood pressure 
readings (220/130) with the left arm, and right arm readings 
were similar, even though the veteran's pulse rate was within 
normal range and she had normal heart sounds.  The examiner 
planned to monitor the veteran's kidney function with a 
repeat BUN, creatinine, and urinalysis, as well as check the 
veteran's hemoglobin and hematocrit.  It was noted that the 
veteran did not show historically any anemia associated with 
chronic renal disease.  The diagnosis was history of 
glomerulonephritis; from all the information available, it 
appeared that the veteran did not seem to be suffering from 
any sort of diminished kidney function.  The veteran's 
creatinine and BUN levels were normal, and there was no 
anemia.  The examiner noted that they did have to check the 
veteran's hypertension.  The examiner also noted that at this 
particular point, barring any surprises from the laboratory, 
he believed the veteran's kidney situation to be stable.

VA treatment records (dated from September 1996 to October 
1998) indicate that the veteran was being followed for her 
blood pressure and reflect blood pressure readings of 
189/110, 220/142, 221/127, 169/104, 167/102, 178/110, 
185/120, 147/91, and 150/98.

Private medical records (dated in December 1998) reflect 
blood pressure readings of 192/140, 110/80, and 120/80.

A March 1999 VA genitourinary examination reflects the 
veteran's history of glomerulonephritis with hypertension.  
The veteran stated that she had been given a variety of 
hypertensive medications and that she was currently on 
Atenolol and Clonidine.  She was able to exercise to a METS 
level of seven and had not had a heart attack or stroke.  The 
veteran's sitting blood pressure reading was 190/120.

At her September 1999 RO hearing, the veteran testified that 
her different hypertension medications were not helping.  (T. 
at 5).

Lay statements from the veteran's sister and one of her 
friends speak to the overall deterioration in the veteran's 
physical health.

A page of a medical treatise submitted by the veteran in 
support of her claim addresses chronic glomerulonephritis, 
latent glomerulonephritis, and primary hematuria.

VA treatment records (dated from July 2000 to October 2000) 
contain a urinalysis, in which the veteran's protein level 
was 30.  These records reflect no blood pressure readings.

At her November 2000 hearing before a traveling Member of the 
Board, the veteran testified that she took 50 milligrams of 
Atenolol for control of her hypertension.  (T. at 10).  She 
knew for a fact that this was not enough medication to really 
control her hypertension, but when they increased her 
medication, she got drowsy and could not work or drive.  Id.  
Her doctors had tried a variety of medications to control her 
hypertension.  (T. at 10-11).

III.  Application and Analysis

Upon review of the pertinent clinical evidence of record, the 
Board finds that the veteran is entitled to restoration of 
her 60 percent disability rating.

In this instance, the veteran's glomerulonephritis has been 
evaluated under Diagnostic Code 7502, which provides for a 60 
percent evaluation based upon, in part, hypertension that is 
at least 40 percent disabling under Diagnostic Code 7101.  In 
turn, Diagnostic Code 7101, under both the criteria in effect 
prior to and on January 12, 1998, provides for a 40 percent 
evaluation where diastolic pressure is predominantly 120 or 
more.

The Board finds that the evidence of record dated from March 
1996 on actually reflects numerous blood pressure readings 
with a diastolic pressure of 120 or more, and provides a 
basis for the grant of a 60 percent evaluation.  Indeed, upon 
VA examinations in March 1996 and March 1999, the veteran's 
blood pressure readings were 220/130 and 190/120, 
respectively.  Additionally, the veteran's VA treatment 
records (dated from September 1996 to October 1998) and 
private medical records (dated in December 1998) also reflect 
blood pressure readings showing a diastolic pressure of 120 
or more.  While these blood pressure readings may not 
technically show a predominance of 120 or more, the 
provisions of 38 C.F.R. § 4.7 allow the Board to find in the 
veteran's favor.  As such, the Board finds that the veteran's 
disability picture as to her hypertension more nearly 
approximates the criteria required for a 40 percent 
evaluation than that required for a 20 percent evaluation 
under Diagnostic Code 7101.  See 38 C.F.R. § 4.7; see also 
38 U.S.C.A. § 5107(b) (West 1991); Veterans Claims Assistance 
Act of 2000, supra.  In turn, as the veteran's hypertension 
is 40 percent disabling under Diagnostic Code 7101, a 60 
percent evaluation is warranted for her glomerulonephritis 
under Diagnostic Code 7502.

In reaching this determination, the Board observes that the 
later clinical evidence of record actually reflects more 
diastolic readings of 120 or more, as compared to the earlier 
evidence of record.  The Board also stresses that the 
veteran's diastolic blood pressure readings upon the two 
pertinent VA examinations of record were 120 or higher.  
Additionally, the record suggests that the veteran's blood 
pressure is difficult to control.  Therefore, the Board finds 
that restoration of the veteran's 
60 percent disability rating is warranted.  

The Board otherwise notes that a rating greater than 60 
percent is possible under Diagnostic Code 7502.  An 80 
percent evaluation requires persistent edema and albuminuria 
with a BUN 40 to 80 mg%; or creatinine 4 to 8 mg%; or 
generalized poor health characterized by lethargy, weakness, 
anorexia, weight loss or limitation of exertion. Finally, a 
100 percent evaluation is assigned for renal dysfunction 
requiring regular dialysis or precluding more than sedentary 
activity from one of the following: persistent edema and 
albuminuria; or a BUN of more than 80 mg%; or creatinine more 
than 8 mg%; or markedly decreased function of the kidney or 
other organ systems, especially cardiovascular.  

Based on the aforementioned medical findings, it has not been 
shown that the veteran's disability is of such severity as to 
warrant an 80 percent or 100 percent disability evaluation 
under Code 7502.  As noted above, when reading the evidence 
in the most liberal manner, a rating restoration of 60 
percent was granted under the special provisions of 38 C.F.R. 
§ 4.7.  Accordingly, a higher rating is not warranted.    


ORDER

Entitlement to service connection for depression, secondary 
to the veteran's service-connected glomerulonephritis with 
hypertension, is granted.

Entitlement to service connection for hypertension as a 
separate disability rating is denied.

Restoration of a 60 percent disability rating for the 
veteran's glomerulonephritis with hypertension is granted, 
subject to the regulations governing the payment of monetary 
benefits.



		
	M. Sabulsky
	Member, Board of Veterans' Appeals



 

